Citation Nr: 1101862	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  08-08 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from December 1979 to September 
1981.  She also had unverified service in the Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In June 2010, the Veteran was afforded a hearing before 
undersigned, who is rendering the determination in this claim and 
was designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
transcript of this hearing has been included in the claims 
folder.


FINDING OF FACT

The Veteran does not have a lumbar spine disability that was 
caused or aggravated by her service.  


CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated by 
active military service, nor may in-service occurrence of lumbar 
spine arthritis, be presumed.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2010).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that she is entitled to service connection 
for a lumbar spine disability.  During her hearing, held in June 
2010, she testified that she injured her back while cleaning a 
plane, that she continued to receive treatment for low back 
symptoms thereafter during service, that she sought treatment for 
low back symptoms from a private health care provider "right 
after" service, that she began receiving VA treatment for low 
back symptoms in about 1999, and that she has had ongoing low 
back symptoms since her service.  She affirmed that she had been 
in post-service motor vehicle accidents in 1999 and 2000, but 
denied having hurt her back as a result.  

In June 2005, the Veteran filed her claim for service connection 
for a low back condition.  In April 2006, the RO denied the 
claim.  The Veteran has appealed.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).  Service connection may also be granted for 
arthritis, when manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's service treatment reports show the following: in 
July 1980, she received treatment for complaints of back pain on 
lifting heavy objects, after she hit her back on an airplane.  On 
examination, there was no pain on palpation, straight leg raise, 
or motion.  The assessment was muscle bruise.  An X-ray of the 
thoracic spine was noted to be normal/WNL (within normal limits).  
See also July 1980 X-ray report.  In February 1981, she was 
treated for complaints of back pain on two occasions, along with 
complaints of frequency of urination and abdominal pain.  The 
assessments noted possible UTI (urinary tract infection), and 
gastritis.  In May 1981, she was treated for complaints of back 
pain and abdominal pain; there was no relevant diagnosis.  In 
August 1981, she was treated for a one-day history of back pain, 
incurred while bending over.  The report notes that there was no 
history of trauma or previous back problem.  The assessment was 
low back strain.  The Veteran's separation examination report, 
dated in September 1981, shows that her spine was clinically 
evaluated as normal.   

As for the post-service medical evidence, it consists of VA and 
non-VA reports, dated between 1985 and 2010, to include records 
obtained from the Social Security Administration (SSA).  This 
evidence is summarized as follows:   
 
A report from Dr. S.E.E., dated in January 2000, shows that the 
Veteran was examined in May 1999, following a motor vehicle 
accident (MVA).  At that time, she complained of a wide variety 
of symptoms, to include mid-back pain radiating to the bilateral 
rhomboids, right leg pain, pain in the lumbar area, 
"particularly the L-1 reflex."  On examination, the range of 
motion in the lumbar spine was characterized as "diminished" 
(specific degrees of motion were not provided).  The relevant 
findings were thoracic and lumbar strain and sprain, both 
characterized as "acute" and "moderate."  

Reports made in association with Army Reserve duty, include a 
March 1986 treatment note that noted a complaint of low back 
pain, particularly on bending.  She was tender over the lumbar 
paraspinal muscles, but a neurological evaluation was normal.  
The assessment was back pain.  In July 2001, the Veteran's spine 
was clinically evaluated as normal.  These reports note 
complaints of back pain radiating to the leg, and sciatica, and 
that she was receiving chiropractic care.  

VA progress notes, dated between 1999 and 2005, show the 
following: in September 1999, the Veteran was treated for 
complaints of low back and stomach pain.  There was no relevant 
diagnosis.  A July 2000 electromyogram (EMG) contains an 
impression of L5 radiculopathy.  Between 2000 and 2001, she 
received a number of treatments for low back pain, to include 
physical therapy, with notations that included that she had been 
in an MVA in May 2000, and low back pain secondary to disc bulge 
at L5.  She underwent additional physical therapy in 2005, 
primarily for her knees.  
 
Private treatment reports, dated between 1997 and 2006, include 
reports, dated between 1997 and 1998, from Dr. C.O.  These 
reports show treatment for complaints that included chest pain, 
and pelvic pain, but not back pain.  A May 1997 report contains a 
notation of a history of back pain; none of these reports contain 
any findings for the back.  Reports from Healthsouth, dated in 
August and November of 2000, show treatment for complaints of low 
back pain.  Associated X-ray reports for the lumbar spine, dated 
in August and November of 2000, note disc dessication at L4-5, 
and a broad-based disc bulge at L4-5.  

A VA examination report, dated in November 2005, shows that the 
Veteran reported having continued, but intermittent, back pain 
since an inservice injury to her back in 1980 while cleaning an 
airplane.  The diagnoses were DDD (degenerative disc disease) and 
DJD (degenerative joint disease) of the lumbar spine, and L5-S1 
radiculopathy.  The examiner stated that it was as likely as not 
that that her low back disorder was related to treatment received 
while on active duty.  An associated X-ray report notes early 
disc and facet degenerative changes in the lower lumbar spine, 
greatest at L4-L5, with possible unilateral spondylosis, with 
chronic hypertrophy and sclerosis, and osteopenia.  

In March 2006, the RO requested a supplemental opinion.  In 
response, in April 2006, an etiological opinion was obtained.  
The physician stated that he had reviewed the Veteran's C-file, 
to include her service treatment reports, which he summarized, 
and the post-service medical evidence.  The physician noted that 
in March 2001 she was treated for complaints of an approximately 
five-year history of back symptoms, worsened following an MVA in 
about September 2000, and that VA physicians had determined that 
there was no surgical treatment option following a magnetic 
resonance imaging (MRI) scan.  The physician stated:

In view of the fact that her initial back 
injury of July 1980 was of the thoracic 
portion of the spine, obviously I think 
that has no causative relationship to her 
present problem.  Secondly, the problem 
with her lower back which occurred in 
August 1981 was not traumatic in origin and 
appears to have been relieved without 
anything more than the one clinic visit and 
simple conservative care.  

With these findings in mind, my opinion is 
that there is no causal relationship 
between this lady's back complaints while 
on active duty in the military and her 
current diagnosis of back pain which 
apparently was reported to be a result of a 
"protruded disk," but when reviewed by the 
neurosurgical consultant no herniated or 
protruded disk was noted.  I am not able to 
find the actual MRI (magnetic resonance 
imaging) scan report on this patient in her 
CPRS (computerized patient record system) 
file or in her C-file.  Again, in my 
opinion there is no causal connection or 
relationship between her back problems in 
the service  and her current back problem.  

VA progress notes, dated between 2006 and 2010, show treatment 
for a wide variety of symptoms, to include low back pain, with 
notations of backache NOS (not otherwise specified) arthrialgias 
and radiculopathy.  

A report from MDSI Physician Services, dated in December 2006, 
contains a diagnosis of chronic low back pain most likely 
secondary to mechanical low back pain with lumbar spondylosis and 
myofascial pain component.  

A lay statement from B.J., dated in August 2009, shows that the 
author asserts that she has known the Veteran for 20 years, and 
that she has had back problems requiring medical treatment.  

As an initial matter, the Board has determined that the Veteran 
is not a credible historian.  The Veteran has testified that she 
has had ongoing back symptoms since her service.  However, while 
she was treated for back pain on several occasions during 
service, her spine was clinically evaluated as normal upon 
separation from service.  Other than a single notation of a 
history of back pain, dated in 1997 (at which time there were no 
relevant findings, or a relevant diagnosis, nor was there any 
demonstrated pathology), there is no record of treatment for, or 
demonstration of, low back symptoms that is dated prior to 
September 1999.  This is approximately 18 years after separation 
from active service.  In January 2000, she was noted to have been 
involved in a MVA in May 1999.  In this regard, Dr. S.E.E.'s 
January 2000 report shows that she reported symptoms that 
included back pain, and that, "She has been feeling these pains 
listed above as a result of an auto accident that occurred on May 
12, 1999."  The report further notes that, "The past history 
was negative for same or similar problems..."  Dr. S.E.E. 
concluded that, "[The Veteran's] symptoms and physical findings 
are consistent with the type of injuries she has sustained."  In 
addition, a March 2001 VA progress note shows that she reported a 
history of back pain for "approximately five years," and that 
her symptoms had "worsened in September following a motor 
vehicle accident."  In summary, the Veteran's testimony, that 
she has had ongoing back symptoms since her service, is shown to 
be so inconsistent, uncorroborated and contradicted by the post-
service medical records, that the Board finds that she is not a 
credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-
20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (In 
determining whether documents submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant).  

The Board further finds that the claim must be denied.  The 
Veteran's service treatment reports show that she received 
treatment for complaints of back pain in July 1980, after she hit 
her back on an airplane.  The assessment was muscle bruise.  An 
X-ray of the thoracic spine was noted to be within normal limits.  
Between February and May of 1981, she was treated for complaints 
of back pain on several occasions, however, these complaints were 
made in association with non-orthopedic complaints of symptoms 
that included frequency of urination and abdominal pain, and the 
assessments noted non-orthopedic disorders that did not involve 
the spine. In August 1981, she was treated for a one-day history 
of back pain, with an assessment of low back strain.  The 
Veteran's separation examination report, dated in September 1981, 
shows that her spine was clinically evaluated as normal.   
Therefore, a chronic condition is not shown during service.  See 
38 C.F.R. § 3.303(a).  As for the post-service medical evidence, 
the earliest medical evidence of treatment for low back symptoms 
is dated in May 1999.  This is approximately 18 years after 
separation from service.  This lengthy period without treatment 
is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, 
this treatment followed involvement in an MVA.  The Board further 
finds that the April 2006 VA opinion is highly probative evidence 
against the claim.  In this opinion, the physician indicated that 
the Veteran's C-file and service treatment reports had been 
reviewed, and he concluded that there is no causal relationship 
between the Veteran's active duty and her current back disorder.  
This opinion is accompanied by a sufficiently detailed rationale.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion include the 
thoroughness and detail of the opinion); Neives-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008).  Finally, there is no 
competent evidence to show that lumbar spine arthritis was 
manifested to a compensable degree within one year of separation 
from service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the 
Board finds that the preponderance of the evidence is against the 
claim, and that the claim must be denied.  

In reaching this decision, the Board has considered the December 
2005 VA opinion, and a July 2010 statement from a VA physician, 
R.T.  With regard to the December 2005 VA opinion, this opinion 
is clearly based on the Veteran's assertions of ongoing back pain 
since her service, and as previously stated, the Veteran has been 
found not to be a credible historian.  Therefore, the probative 
value of this opinion is greatly reduced because it appears to 
have been offered based on an inaccurate premise.  See e.g., 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006).  Furthermore, this 
opinion was reviewed by the April 2006 VA physician, who clearly 
did not find it persuasive.  

With regard to Dr. R.T.'s statement, he states that he has been 
treating the Veteran since 2000, that he had reviewed her 
treatment reports, and that her "current diagnosis of lumbar 
radiculopathy was incurred during military service, were treated 
during active duty, and symptoms have continued from service time 
to present."  

As an initial matter, there is no requirement that additional 
evidentiary weight be given to the opinion of a physician who 
regularly treats a veteran; the courts have repeatedly declined 
to adopt the "treating physician rule."  See White v. Principi, 
243 F.3d 1378 (Fed. Cir. 2001) (no "treating physician rule" in 
determining disability ratings); Harder v. Brown, 5 Vet. App. 
183, 188 (1993); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); 
Chisem v. Brown, 4 Vet. App. 169 (1993).  In this case, contrary 
to Dr. R.T.'s statement, the Veteran's service treatment reports 
show complaints of low back pain, but they do not show any 
findings or diagnoses of lumbar "radiculopathy."  To the extent 
that his opinion may have been based on the Veteran's reported 
history, she has been found not to be a credible historian.  In 
addition, this opinion is two sentences long, and it does not 
discuss the 18-year gap between separation from service and the 
earliest medical evidence of treatment for low back symptoms, or 
her history of motor vehicle accidents.  In summary, this opinion 
appears to have been based on an inaccurate premise, it is poorly 
rationalized, and it is insufficiently probative to warrant a 
grant of the claim.  Kowalski, Coburn; Prejean; Neives-Rodriguez; 
see also Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical 
opinions as to a nexus may decline in probative value where the 
physician fails to discuss the relevant non-service medical 
history); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) 
(the Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence").  

With regard to the Veteran's own contentions, and the lay 
statement, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific disability 
and a determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).

The issue on appeal is based on the contention that a lumbar 
spine disability was caused or aggravated by service.  To the 
extent that the Veteran asserts that she has low back pain, her 
statements would normally be competent evidence to show that she 
experienced these symptoms.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  

However, competency of evidence must be distinguished from the 
weight and credibility of the evidence, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence; if the Board concludes that the 
lay evidence presented by a veteran is credible and ultimately 
competent, the lack of contemporaneous medical evidence should 
not be an absolute bar to the veteran's ability to prove his or 
her claim of entitlement to disability benefits based on that 
competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006).  

In summary, the Veteran and the layperson do not have the 
requisite skills, knowledge, or training, to be competent to 
provide a diagnosis for the claimed condition, or to state 
whether such condition was caused or aggravated by service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this regard, 
while the Board acknowledges that the absence of any 
corroborating medical evidence supporting her assertions does not 
render her statements incredible in and of itself, such absence 
is for consideration in determining credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the 
absence of contemporaneous medical documentation may go to the 
credibility and weight of a veteran's lay testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (noting that lay evidence can be competent to 
establish a diagnosis when a layperson is competent to identify 
the medical condition).  In this case, the Board has determined 
that the Veteran is not a credible historian.  The Veteran's 
service treatment records have been discussed.  Her post-service 
medical records show treatment for low back pain in May 1999, 
following a motor vehicle accident, with a second motor vehicle 
accident in 2000.  In April 2006, a VA physician determined that 
her current lumbar spine disorder is not related to her service, 
and the contrary opinions of record have not been afforded 
sufficient probative value to warrant a grant of the claim.  
Given the foregoing, the Board finds that the service treatment 
reports, and the post-service medical evidence, outweigh the 
Veteran's contentions, and the lay statement, to the effect that 
the Veteran has the claimed condition that is related to her 
service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be denied. 

The Board has considered the applicability of "benefit of the 
doubt" doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  38 
U.S.C.A. § 5107(b).  



II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in June 2005.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears that 
all known and available service treatment reports, and post-
service records relevant to the issue on appeal have been 
obtained and are associated with the Veteran's claims files.  The 
RO has obtained the Veteran's VA and non-VA medical records, and 
records from the SSA.  In this regard, responses from C.L.L., 
M.D.P.C., dated in July 2006, and January 2008, state that he has 
no records for the Veteran.  The Veteran has been afforded an 
examination, and an etiological opinion has been obtained.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  


ORDER

Entitlement to service connection for a low back disability is 
denied.  

____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


